Citation Nr: 1410991	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  12-21 083A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs, Veterans Health Administration (VHA)
 in Denver, Colorado


THE ISSUE

Entitlement to payment or reimbursement for medical care provided by Martin Memorial Medical Center from September 28, 2011, to September 30, 2011.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1948 to October 1952.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a Department of Veterans Affairs (VA) decision.  Jurisdiction over the appeal currently resides with the VHA in Denver, Colorado.

The appeal is REMANDED to the VHA via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his November 2011 notice of disagreement and his August 2012 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran alleged, in substance, that he was having chest pain at the time that the he went to nearest emergency room, which was at Martin Memorial Medical Center, because taking the time to get to the nearest VA Medical Center would have been hazardous to his health.  

The Board finds the Veteran's statements, when taken together with the September 28, 2011, emergency room treatment records from Martin Memorial Medical Center that reflects his complaints of chest pain, is competent and credible evidence that the treatment at Martin Memorial Medical Center was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Nonetheless, the Board finds that a remand is required to obtain an opinion as to whether a VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  

Similarly, in a June 2012 memorandum the VHA reported that the Veteran's claim was being denied because the claim was not submitted within 90 days of the date of service.  Moreover, the June 2012 statement of the case reported that the claimant notified VA of his September 28, 2011, emergency room treatment at Martin Memorial Medical Center on September 29, 2011, filed his claim for reimbursement on October 27, 2011, and this claim was denied in a decision dated in November 2011.  However, neither the September 28, 2011, report of contact, the October 2011 claim, nor the November 2011 decision is in the claims file.  Therefore, while the appeal is in Remand status these records should be associated with the claims file.  See 38 C.F.R. § 19.9 (2013).

Accordingly, the appeal is REMANDED to the AMC/VHA for the following actions:

1.  Obtain and be associated with the claims file the September 28, 2011, report of contact, the October 2011 claim, and the November 2011 decision.  All actions to obtain the requested records should be documented fully in the claims file.

2.  Forward the claim's file to an appropriate VA healthcare provider to obtain an answer to the following question after a review of the record on appeal:

Is it at least as likely as not that on September 28, 2011, a VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused? 

A complete rationale for all findings and conclusions should be set forth in a legible report. 

3.  Then readjudicate the claim.  Such readjudication should take into account whether the Veteran had prior authorization for the treatment under 38 C.F.R. §§ 17.52, 17.53, 17.54 (2013) as well as entitlement to reimbursement of unauthorized medical expenses under 38 U.S.C.A. § 1728 (West 2002 & Supp. 2013) and 38 U.S.C.A. § 1725 (West 2002 & Supp. 2013) (the Millennium Health Care and Benefits Act).  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

